              Case 8-14-70540-ast                 Doc 61        Filed 11/14/19           Entered 11/14/19 16:52:21

                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF NEW YORK

              In re: ROBSON, JOSEPH D.                                                          § Case No. 8-14-70540-AST
                     ROBSON, LAURA                                                              §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on February 12, 2014. The undersigned trustee was appointed on February 12, 2014.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                63,500.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            5,106.94
                                    Bank service fees                                                  2,293.58
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                56,099.48
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
              Case 8-14-70540-ast                 Doc 61         Filed 11/14/19           Entered 11/14/19 16:52:21

               6. The deadline for filing non-governmental claims in this case was 12/19/2014
       and the deadline for filing governmental claims was 08/11/2014. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,425.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $6,425.00, for a total compensation of $6,425.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/29/2019                    By: /s/ROBERT PRYOR , TRUSTEE
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                              Case 8-14-70540-ast                        Doc 61            Filed 11/14/19                 Entered 11/14/19 16:52:21


                                                                                                                                                                                  Exhibit A


                                                                                    Form 1                                                                                        Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 8-14-70540-AST                                                                  Trustee:         (520570)       ROBERT PRYOR , TRUSTEE
Case Name:         ROBSON, JOSEPH D.                                                         Filed (f) or Converted (c): 02/12/14 (f)
                   ROBSON, LAURA                                                             §341(a) Meeting Date:           03/13/14
Period Ending: 10/29/19                                                                      Claims Bar Date:                12/19/14

                                 1                                          2                            3                          4                   5                     6

                     Asset Description                                 Petition/              Estimated Net Value             Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,       Abandoned             Received by       Administered (FA)/
                                                                        Values              Less Liens, Exemptions,          OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                     Remaining Assets

 1        SINGLE FAMILY RESIDENCE LOCATED AT 8 GULL                       352,019.00                             0.00                                         0.00                        FA
          DIP RO

 2        SINGLE FAMILY RESIDENCE HOME LOCATED AT                         410,493.00                      45,385.38                                           0.00                        FA
          2501 SIM

 3        VACANT LAND; LOTS 13, 14, 15 & 16 LOCATED AT                     72,000.00                      72,000.00                                     45,000.00                         FA
          EVE

 4        CASH                                                                    0.00                           0.00                                         0.00                        FA

 5        FINANCIAL ACCOUNTS                                                    416.96                        416.96                                          0.00                        FA

 6        FINANCIAL ACCOUNTS                                                      0.00                           0.00                                         0.00                        FA

 7        HOUSEHOLD GOODS                                                       500.00                           0.00                                         0.00                        FA

 8        WEARING APPAREL                                                       250.00                           0.00                                         0.00                        FA

 9        INSURANCE POLICIES                                               11,597.77                             0.00                                         0.00                        FA

10        PENSION / PROFIT SHARING                                        123,400.07                             0.00                                         0.00                        FA

11        STOCK                                                                   0.00                           0.00                                         0.00                        FA

12        CONTINGENT CLAIMS                                                 2,322.00                          322.00                                          0.00                        FA

13        VEHICLES 1995 Subaru Impresa                                          675.00                           0.00                                         0.00                        FA

14        VEHICLES2004 Harley Davidson                                      7,005.00                         3,005.00                                         0.00                        FA

15        VEHICLES 2007 Heavy Trailer                                       1,995.00                         1,995.00                                         0.00                        FA

16        Joes Underground (u)                                                    0.00                    17,000.00                                     18,500.00                         FA
           100% interest in Joe's underground Utilities, Inc.

 16      Assets       Totals (Excluding unknown values)                  $982,673.80                    $140,124.34                                    $63,500.00                   $0.00



      Major Activities Affecting Case Closing:

                   October 25, 2019 emailed and then spoke to Geraldine Wolk accountant . We will proceed to do TFR --We had been waiting for the prompt determination letter from
                   the airs but after many phone calls and letters they do not appear to be sending out one in this case. July 19, 2019 Wrote to Genraldine Wolk to see if she received
                   the predetermination 60 days from the IRS.
                   ANDREAS CASE May 20, 209 2017 tax returns which were previously submitted wee resubmitted today.
                   May 15, 2019 Waiting for the prompt determination of taxes filed by Eisner amper.
                   January 11, 2019 Ms. Wolk tried to get to talk to the IRS but they are furloughed and we have to wait . We do not have an answer for this caswe yet from the IRS.
                   October 18, 2018 Had a conference call with Geraldine Wolk, trying to speak to taxing authorities.
                   January 4, 2018 Waiting 60 days for tax returns Should be end of January . November 20, 2017 The tax return was filed in this case and now we will need to wait


                                                                                                                                                 Printed: 10/29/2019 02:43 PM      V.14.50
                           Case 8-14-70540-ast                          Doc 61             Filed 11/14/19                  Entered 11/14/19 16:52:21


                                                                                                                                                                                   Exhibit A


                                                                                   Form 1                                                                                          Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 8-14-70540-AST                                                                  Trustee:         (520570)         ROBERT PRYOR , TRUSTEE
Case Name:       ROBSON, JOSEPH D.                                                           Filed (f) or Converted (c): 02/12/14 (f)
                 ROBSON, LAURA                                                               §341(a) Meeting Date:             03/13/14
Period Ending: 10/29/19                                                                      Claims Bar Date:                  12/19/14

                              1                                            2                              3                          4                     5                  6

                    Asset Description                                  Petition/             Estimated Net Value                Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,          Abandoned             Received by      Administered (FA)/
                                                                        Values             Less Liens, Exemptions,             OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                       Remaining Assets

                sixty days predetermination before we do the TFR.


                September 13, 2017 Eisner Amper was just retained to prepare tax returns in this case.
                June 27, 2017 Contacted Jason Gold to notify him that the check went stale for Franklin County Taxes.
                May 15, 2017 Geraldine Wolk the accountant is looking into seeing if there are capital gains.
                March 27, 2017 Money was wired in for the sale of the North Carolina property.
                November 30, 2016 Still trying to sell property without the permits in North Carolina.
                September 14, 2016 Sale of property in N. Carolina has a problem. In North Carolina septic tanks have restrictions. This house does not meet up to standards so it is
                just land to sel for horse grazing. Probably will not make enough money on the sale to persue.
                May 4, 2016 Possible sale of the property in North Carolina. Waiting to hear.
                March 10, 2016 An offer is pending on the property in North Carolina.
                January 13, 2016 Possible sale of property in June of 2016. Michael Farina is working with a broker.October 8, 2015 The Trustee is trying to liquidate four
                unencumbered lots in North Carolina. There has been no movement in the market to sell these properties
                4/2/15 There are vacant lots that the Trustee is investigating selling for the benefit of creditors. Property needs to be sold in North Carolina
                2/6/15 Need to sell property in North Carolina Michael's case.
                9/18/14 Initial payment received and deposited. Debtors will be paying $18,500.00 to buy the interest in Joe's Underground. Investigating properties in North Carolina.

     Initial Projected Date Of Final Report (TFR):       December 31, 2015                     Current Projected Date Of Final Report (TFR):            October 31, 2019




                                                                                                                                                    Printed: 10/29/2019 02:43 PM   V.14.50
                                  Case 8-14-70540-ast           Doc 61             Filed 11/14/19                Entered 11/14/19 16:52:21


                                                                                                                                                                               Exhibit B


                                                                             Form 2                                                                                             Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         8-14-70540-AST                                                            Trustee:              ROBERT PRYOR , TRUSTEE (520570)
Case Name:           ROBSON, JOSEPH D.                                                         Bank Name:            Empire National Bank
                     ROBSON, LAURA                                                             Account:              ******6187 - Checking Account
Taxpayer ID #:       **-***6361                                                                Blanket Bond:         $69,289,805.00 (per case limit)
Period Ending: 10/29/19                                                                        Separate Bond: N/A

   1             2                         3                                   4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From          Description of Transaction                   T-Code              $                   $               Account Balance
09/17/14       {16}        ROBSON, JOSEPH D.            SETTLEMENT                                        1229-000                1,500.00                                     1,500.00
10/01/14                   Empire National Bank         BANK SERVICE FEE                                  2600-000                                          10.00              1,490.00
11/03/14                   Empire National Bank         BANK SERVICE FEE                                  2600-000                                          10.00              1,480.00
11/05/14                   Empire National Bank         Transfer to Rabobank, N.A.                        9999-000                                     1,480.00                    0.00

                                                                            ACCOUNT TOTALS                                        1,500.00             1,500.00                  $0.00
                                                                                     Less: Bank Transfers                             0.00             1,480.00
                                                                            Subtotal                                              1,500.00                  20.00
                                                                                     Less: Payments to Debtors                                               0.00
                                                                            NET Receipts / Disbursements                         $1,500.00                 $20.00




{} Asset reference(s)                                                                                                                       Printed: 10/29/2019 02:43 PM        V.14.50
                                  Case 8-14-70540-ast                 Doc 61          Filed 11/14/19                Entered 11/14/19 16:52:21


                                                                                                                                                                                  Exhibit B


                                                                                 Form 2                                                                                           Page: 2

                                                      Cash Receipts And Disbursements Record
Case Number:         8-14-70540-AST                                                               Trustee:              ROBERT PRYOR , TRUSTEE (520570)
Case Name:           ROBSON, JOSEPH D.                                                            Bank Name:            Rabobank, N.A.
                     ROBSON, LAURA                                                                Account:              ******4466 - Checking Account
Taxpayer ID #:       **-***6361                                                                   Blanket Bond:         $69,289,805.00 (per case limit)
Period Ending: 10/29/19                                                                           Separate Bond: N/A

   1             2                          3                                     4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From              Description of Transaction                  T-Code              $                  $                 Account Balance
11/05/14       {16}        Richard J. Kaufman, Esq.        Payment from Debtor's attorney for Joe's           1229-000              17,000.00                                  17,000.00
                                                           Underground
11/05/14                   Rabobank, N.A.                  Transfer from Empire National Bank                 9999-000               1,480.00                                  18,480.00
01/05/15     10101         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                           9.33          18,470.67
                                                           BALANCE AS OF 01/05/2015 FOR CASE
                                                           #14-70540, Bond#016027942----01/01/15 to
                                                           01/01/16
01/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          26.57          18,444.10
02/27/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          24.76          18,419.34
03/24/15                   INTERNATIONAL SURETIES, LTD     bond refund                                        2300-000                                          -1.88          18,421.22
03/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.25          18,392.97
04/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          26.45          18,366.52
05/29/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.53          18,340.99
06/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.13          18,312.86
07/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          27.21          18,285.65
08/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.42          18,260.23
09/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.01          18,232.22
10/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          26.22          18,206.00
11/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.31          18,180.69
12/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.76          18,151.93
01/05/16     10102         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                           7.43          18,144.50
                                                           BALANCE AS OF 01/05/2016 FOR CASE
                                                           #14-70540, Bond # 016027942 Term
                                                           1/1/16-1/1/17
01/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.16          18,119.34
03/01/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.12          18,094.22
03/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.55          18,065.67
04/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.04          18,040.63
05/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.01          18,015.62
06/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.42          17,987.20
07/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          24.94          17,962.26
08/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          28.34          17,933.92
09/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          25.72          17,908.20
10/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          24.82          17,883.38
11/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          27.36          17,856.02
12/29/16     10103         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                     2300-004                                           4.11          17,851.91
                                                           BALANCE AS OF 12/29/2016 FOR CASE


                                                                                                      Subtotals :                 $18,480.00                  $628.09
{} Asset reference(s)                                                                                                                        Printed: 10/29/2019 02:43 PM         V.14.50
                                  Case 8-14-70540-ast                Doc 61             Filed 11/14/19                Entered 11/14/19 16:52:21


                                                                                                                                                                                  Exhibit B


                                                                                   Form 2                                                                                         Page: 3

                                                     Cash Receipts And Disbursements Record
Case Number:         8-14-70540-AST                                                                  Trustee:            ROBERT PRYOR , TRUSTEE (520570)
Case Name:           ROBSON, JOSEPH D.                                                               Bank Name:          Rabobank, N.A.
                     ROBSON, LAURA                                                                   Account:            ******4466 - Checking Account
Taxpayer ID #:       **-***6361                                                                      Blanket Bond:       $69,289,805.00 (per case limit)
Period Ending: 10/29/19                                                                              Separate Bond: N/A

   1             2                          3                                       4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From               Description of Transaction                  T-Code              $                  $                Account Balance
                                                            #14-70540, 016027942
                                                            Voided on 12/30/16
12/30/16     10103         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                        -4.11          17,856.02
                                                            BALANCE AS OF 12/29/2016 FOR CASE
                                                            #14-70540, 016027942
                                                            Voided: check issued on 12/29/16
12/30/16     10104         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                         5.18          17,850.84
                                                            BALANCE AS OF 12/30/2016 FOR CASE
                                                            #14-70540, Invoice # Bond#016027942
                                                            01/01/17 to 01/01/18
                                                            Voided on 12/30/16
12/30/16     10104         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                        -5.18          17,856.02
                                                            BALANCE AS OF 12/30/2016 FOR CASE
                                                            #14-70540, Invoice # Bond#016027942
                                                            01/01/17 to 01/01/18
                                                            Voided: check issued on 12/30/16
12/30/16     10105         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                         5.18          17,850.84
                                                            BALANCE AS OF 12/30/2016 FOR CASE
                                                            #14-70540, Bond#016027942
                                                            Voided on 12/30/16
12/30/16     10105         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                        -5.18          17,856.02
                                                            BALANCE AS OF 12/30/2016 FOR CASE
                                                            #14-70540, Bond#016027942
                                                            Voided: check issued on 12/30/16
12/30/16     10106         INTERNATIONAL SURETIES, LTD      BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                         5.18          17,850.84
                                                            BALANCE AS OF 12/30/2016 FOR CASE
                                                            #14-70540, Bond#016027942
12/30/16                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                        25.61          17,825.23
01/23/17       {3}         Tiznbo Xu                        This is a deposit towards $45,000 payment for       1110-000              4,500.00                                 22,325.23
                                                            the property in North Carolina
01/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                        28.85          22,296.38
02/28/17                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                        29.93          22,266.45
03/21/17     10107         Franklin County Revenue          Unpaid Real Estate taxes for 2014-2016              2820-005                                    3,041.77           19,224.68
                           Department                       Stopped on 06/26/17
03/21/17     10108         Tianbo Xu and Zhenxu Tang        Unpaid Real Estate Taxes 1/1/17-32217               2820-000                                       198.98          19,025.70
03/23/17       {3}         Robson from Gold Law PA/Select   Balance on property in carolina                     1110-000             40,500.00                                 59,525.70
                           Bank &Trust
03/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                        48.61          59,477.09
04/28/17                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                        83.92          59,393.17

                                                                                                     Subtotals :                   $45,000.00              $3,458.74
{} Asset reference(s)                                                                                                                         Printed: 10/29/2019 02:43 PM        V.14.50
                                  Case 8-14-70540-ast              Doc 61            Filed 11/14/19                  Entered 11/14/19 16:52:21


                                                                                                                                                                                Exhibit B


                                                                                Form 2                                                                                          Page: 4

                                                     Cash Receipts And Disbursements Record
Case Number:         8-14-70540-AST                                                                 Trustee:            ROBERT PRYOR , TRUSTEE (520570)
Case Name:           ROBSON, JOSEPH D.                                                              Bank Name:          Rabobank, N.A.
                     ROBSON, LAURA                                                                  Account:            ******4466 - Checking Account
Taxpayer ID #:       **-***6361                                                                     Blanket Bond:       $69,289,805.00 (per case limit)
Period Ending: 10/29/19                                                                             Separate Bond: N/A

   1             2                          3                                    4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From             Description of Transaction                   T-Code              $                   $              Account Balance
05/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       98.78          59,294.39
06/26/17     10107         Franklin County Revenue         Unpaid Real Estate taxes for 2014-2016              2820-005                                   -3,041.77          62,336.16
                           Department                      Stopped: check issued on 03/21/17
06/27/17     10109         Century 21 Hancock Properties   As per Order 6/7/17 Docket #56                      3520-000                                    1,800.00          60,536.16
06/27/17     10110         Franklin County Reserve         Unpaid Real Estate Taxes from 2014-2016             2820-000                                    3,041.77          57,494.39
                           Department
06/30/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       89.66          57,404.73
07/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       81.26          57,323.47
08/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       90.70          57,232.77
09/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       79.57          57,153.20
10/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       87.68          57,065.52
11/30/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       82.08          56,983.44
12/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       79.22          56,904.22
01/03/18     10111         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                       21.73          56,882.49
                                                           BALANCE AS OF 12/31/2017 FOR CASE
                                                           #14-70540, Bond#16027942 Term
                                                           01/01/18-01/01/19
01/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       90.00          56,792.49
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       76.24          56,716.25
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       81.57          56,634.68
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       78.74          56,555.94
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       89.48          56,466.46
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       78.50          56,387.96
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       86.51          56,301.45
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       83.67          56,217.78
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       43.12          56,174.66
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                       50.78          56,123.88
01/03/19     10112         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                       24.40          56,099.48
                                                           BALANCE AS OF 01/03/2019 FOR CASE
                                                           #14-70540
01/03/19     10113         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                       24.40          56,075.08
                                                           BALANCE AS OF 01/03/2019 FOR CASE
                                                           #14-70540
                                                           Voided on 01/04/19
01/03/19     10114         INTERNATIONAL SURETIES, LTD     BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                       24.40          56,050.68
                                                           BALANCE AS OF 01/03/2019 FOR CASE
                                                           #14-70540
                                                           Voided on 01/04/19

                                                                                                    Subtotals :                          $0.00            $3,342.49
{} Asset reference(s)                                                                                                                        Printed: 10/29/2019 02:43 PM       V.14.50
                                  Case 8-14-70540-ast                 Doc 61            Filed 11/14/19                Entered 11/14/19 16:52:21


                                                                                                                                                                                   Exhibit B


                                                                                   Form 2                                                                                          Page: 5

                                                   Cash Receipts And Disbursements Record
Case Number:         8-14-70540-AST                                                                 Trustee:              ROBERT PRYOR , TRUSTEE (520570)
Case Name:           ROBSON, JOSEPH D.                                                              Bank Name:            Rabobank, N.A.
                     ROBSON, LAURA                                                                  Account:              ******4466 - Checking Account
Taxpayer ID #:       **-***6361                                                                     Blanket Bond:         $69,289,805.00 (per case limit)
Period Ending: 10/29/19                                                                             Separate Bond: N/A

   1             2                           3                                      4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                  $                Account Balance
01/04/19     10113         INTERNATIONAL SURETIES, LTD        BOND PREMIUM PAYMENT ON LEDGER                   2300-004                                         -24.40          56,075.08
                                                              BALANCE AS OF 01/03/2019 FOR CASE
                                                              #14-70540
                                                              Voided: check issued on 01/03/19
01/04/19     10114         INTERNATIONAL SURETIES, LTD        BOND PREMIUM PAYMENT ON LEDGER                   2300-004                                         -24.40          56,099.48
                                                              BALANCE AS OF 01/03/2019 FOR CASE
                                                              #14-70540
                                                              Voided: check issued on 01/03/19

                                                                                  ACCOUNT TOTALS                                      63,480.00              7,380.52         $56,099.48
                                                                                          Less: Bank Transfers                         1,480.00                  0.00
                                                                                  Subtotal                                            62,000.00              7,380.52
                                                                                          Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                      $62,000.00              $7,380.52

                                  Net Receipts :         63,500.00
                                                                                                                                        Net             Net                     Account
                                    Net Estate :        $63,500.00                TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                  Checking # ******6187                                1,500.00                 20.00                  0.00
                                                                                  Checking # ******4466                               62,000.00              7,380.52           56,099.48

                                                                                                                                    $63,500.00              $7,400.52         $56,099.48




{} Asset reference(s)                                                                                                                          Printed: 10/29/2019 02:43 PM        V.14.50
                    Case 8-14-70540-ast          Doc 61      Filed 11/14/19       Entered 11/14/19 16:52:21

 Printed: 10/29/19 02:43 PM                                                                                      Page: 1

                                      Court Claims Register--Exhibit C
                                   Case: 8-14-70540-AST              ROBSON, JOSEPH D.
                                                                                                   Claims Bar Date:    12/19/14
 Claim   Claimant Name /                      Claim Type/    Claim Ref./       Amount Filed/          Paid              Claim
Number   <Category>, Priority                 Date Filed     Notes                 Allowed           to Date           Balance
 4       HSBC Bank USA, N.A.                  Secured                              $100,565.86          $0.00               $0.00
         c/o PHH Mortgage Corporation          11/06/14                                    $0.00
         2001 Bishops Gate Blvd.
         Mt. Laurel, NJ 08054
         <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
         ROBERT PRYOR , TRUSTEE               Admin Ch. 7                            $6,425.00          $0.00           $6,425.00
         675 OLD COUNTRY ROAD                  02/12/14                              $6,425.00
         WESTBURY, NY 11590-4513
         <2100-00 Trustee Compensation>, 200
         PRYOR & MANDELUP, L.L.P.             Admin Ch. 7                           $21,625.00          $0.00          $21,265.00
         675 OLD COUNTRY ROAD                  02/12/14                             $21,265.00
         Westbury, NY 11590
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         Meyer Meinberg                       Admin Ch. 7                                  $0.00        $0.00               $0.00
                                               02/12/14                                    $0.00
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         PRYOR & MANDELUP, L.L.P.             Admin Ch. 7                                 $73.91        $0.00             $73.91
         675 OLD COUNTRY ROAD                  02/12/14                                   $73.91
         Westbury, NY 11590
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Eisner Amper LLP                     Admin Ch. 7                            $8,175.00          $0.00           $8,175.00
         6900 Jericho Turnpike Suite 312       02/12/14                              $8,175.00
         Syosset, NY 11791
         <3310-00 Accountant for Trustee Fees (Trustee Firm)>, 200
 2       New York State Department of Taxation Priority                              $6,145.00          $0.00           $6,145.00
         & Finance                             10/07/14                              $6,145.00
         Bankruptcy Section
         P O Box 5300
         Albany, NY 12205-0300
         <5800-00 Claims of Governmental Units>, 570
 1       Ford Motor Credit Company LLC        Unsecured                             $16,794.22          $0.00          $16,794.22
         P. O. Box 62180                       10/03/14                             $16,794.22
         Colorado Springs, CO 80962
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Gerald &Paulette Sherlock            Unsecured                            $120,876.70          $0.00         $120,876.70
         c/o Goldberg & Connolly               10/10/14                            $120,876.70
         66 North Village Avenue
         Rockville Centre, NY 11570
         <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                                Case Total:            $0.00          $179,754.83
              Case 8-14-70540-ast          Doc 61     Filed 11/14/19       Entered 11/14/19 16:52:21




                                 TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

           Case No.: 8-14-70540-AST
           Case Name: ROBSON, JOSEPH D.
           Trustee Name: ROBERT PRYOR , TRUSTEE
                                               Balance on hand:                          $          56,099.48
             Claims of secured creditors will be paid as follows:

Claim        Claimant                               Claim Allowed Amount Interim Payments              Proposed
No.                                               Asserted       of Claim          to Date             Payment
   4         HSBC Bank USA, N.A.               100,565.86                0.00                0.00           0.00
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          56,099.48

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                      to Date       Payment
Trustee, Fees - ROBERT PRYOR , TRUSTEE                               6,425.00                0.00       6,425.00
Attorney for Trustee, Fees - PRYOR & MANDELUP,                      21,265.00                0.00      21,265.00
L.L.P.
Attorney for Trustee, Expenses - Meyer Meinberg                          0.00                0.00           0.00
Accountant for Trustee, Fees - Eisner Amper LLP                      8,175.00                0.00       8,175.00
Attorney for Trustee Expenses - PRYOR & MANDELUP,                       73.91                0.00          73.91
L.L.P.
                           Total to be paid for chapter 7 administration expenses:       $          35,938.91
                           Remaining balance:                                            $          20,160.57

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                      to Date       Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $               0.00
                           Remaining balance:                                            $          20,160.57




   UST Form 101-7-TFR (05/1/2011)
                Case 8-14-70540-ast          Doc 61      Filed 11/14/19       Entered 11/14/19 16:52:21




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $6,145.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  2            New York State Department of Taxation &                 6,145.00                 0.00       6,145.00
               Finance
                                                 Total to be paid for priority claims:      $           6,145.00
                                                 Remaining balance:                         $          14,015.57
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 137,670.92 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 10.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Ford Motor Credit Company LLC                          16,794.22                 0.00       1,709.73
  3            Gerald &Paulette Sherlock                            120,876.70                  0.00      12,305.84
                             Total to be paid for timely general unsecured claims:          $          14,015.57
                             Remaining balance:                                             $               0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
               Case 8-14-70540-ast          Doc 61      Filed 11/14/19      Entered 11/14/19 16:52:21




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
